Citation Nr: 0523643	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDING OF FACT

Asthma was not shown in service or for many years thereafter 
and the most probative evidence of record indicates that any 
current asthma is not causally related to his active service, 
or any incident therein.


CONCLUSION OF LAW

Asthma was not incurred during active service, may not be 
presumed to have been incurred during active service, nor is 
any such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2001 and February 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the February 2004 letter instructed the claimant 
to identify any additional evidence or information pertinent 
to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1997, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in April 2001 and 
February 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from John K. Shirey, M.D.; 
Mindy Miller, M.D.; and David A. Coburn, M.D.; and VA 
examination reports dated in January 1998 and March 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

The veteran's service medical records are silent as to 
complaints or a diagnosis of asthma or breathing problems.  
They do note that the veteran smoked a little, while in 
service. 

In December 1997, the veteran presented his claim for service 
connection for asthma.  In January 1998, he reported for a VA 
general medical examination.  At that time, the veteran 
submitted that he began experiencing breathing problems in 
1977.  He also related that he quit smoking in 1975, which he 
had not resumed.  Upon physical examination, the veteran's 
chest was clear to auscultation and percussion, bilaterally.  
The veteran was diagnosed as having asthma, well controlled, 
during the examination.  Associated pulmonary function test 
results revealed mild to moderate obstructive lung disease.  
It also documented a history of smoking a pack of cigarettes 
every day, for fourteen years. 

In January 1998, the veteran himself submitted that he had 
never had any in service treatment for asthma nor did he have 
any private treatment records.  However, he also stated that 
he was refused treatment while in service.

VA treatment records reveal treatment for asthma since 1995.  
An August 1995 record revealed that the veteran had a history 
of asthma and depression since 1988.  A November 1995 
pulmonary function test revealed that the veteran had an 18 
year history of smoking a pack of cigarettes a day.

Also of record is a March 2000 statement from the veteran's 
brother.  He submitted that while the veteran was in service 
he wrote to his family that he was experiencing breathing 
difficulties.  When the veteran returned he went to visit Dr. 
Lomax who submitted that the veteran's breathing problems 
were due to chemicals and dust that had gotten into the 
veteran's lungs.  

In support of his claim, the veteran has also submitted a 
September 1995 statement from Dr. Shirey.  Dr. Shirey 
submitted that he had been treating the veteran for bronchial 
asthma, since 1975.  Throughout the 1980's the veteran's 
disorder responded well to conventional bronchodilator 
management.  However, when the veteran moved to Utah, the 
change in allergenic exposure may have been a factor in the 
increased severity.

Also of record are private treatment records from Dr. Coburn.  
In November 1995, the veteran presented for a pulmonary 
consultation, with complaints of unstable asthma.  Dr. Coburn 
recorded that the veteran worked as a hospital plant 
operations manager, for 25 years, until 1988.  The veteran 
related that his first asthma attack occurred in 1976, while 
supervising an extension to the hospital.  Mineral Fobak 
insulation material, including asbestos and other components, 
was being utilized in the construction project.  The 
associated pulmonary function report revealed moderate to 
severe airway obstruction with significant bronchodilator 
response, compatible with asthma.  Lung volumes revealed 
significant air trapping with mild hyperinflation and 
diffusion capacity was moderately reduced.  

In March 2004, the veteran was scheduled for an additional VA 
examination.  The veteran related that while in service he 
experienced two episodes of difficulty breathing.  He stated 
that he received treatment in the field, but he was unable to 
provide specifics.  He also stated that he experienced 
occasional mild respiratory problems, from his discharge from 
service, until his first major respiratory incident in 1977; 
he has been on bronchodilators since that time.  Physical 
examination revealed that the chest was clear to auscultation 
and percussion.  There was no wheezing, rales, or rubs.  A 
pulmonary function test revealed a mild obstructive 
component.  The examiner noted that the veteran's service 
medical records were absent of any indication of treatment 
for asthma, on the field or otherwise.  The veteran did have 
multiple entries for other difficulties.  The veteran was 
diagnosed as having asthma, with mild obstructive component, 
responsive to bronchodilators.  In his discussion, the 
examiner related that although the veteran was as likely as 
not telling the truth regarding his perceived breathing 
problems while in service, there was no documentation of any 
of the events, nor was there a record of exposure to 
respiratory irritants.  Additionally, the veteran denied any 
significant respiratory problems until 1977, several years 
after his period of service.  Therefore, the examiner held 
that it was unlikely that the veteran's current respiratory 
disorder was related to service.


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


Analysis

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's asthma is causally related 
to his active service, or any incident therein.  Service 
medical records are silent regarding any complaint or finding 
of either asthma or a breathing disorder.  Service medical 
records do note that the veteran did smoke during his period 
of service.  

Additionally, the post-service medical evidence of record is 
negative for any notations of asthma for years after service 
separation.  The first indication that the veteran was 
treated for bronchial asthma is from Dr. Shirey, who related 
he treated the veteran since 1975, six years after the 
veteran's discharge from service.  However, it is noted that 
Dr. Shirey did not provide a nexus to service, rather he 
discussed that the veteran's asthma increased in severity due 
to a change in allergenic exposure.  

Moreover, there is no medical evidence of record that 
provides a nexus to his period of service.  Rather, the 
medical evidence of record provides etiologies other than 
service for the veteran's current asthma.  Although the 
veteran quit smoking in 1975, there is a documented 15-18 
year history of smoking a pack of cigarettes every day.  
Additionally, Dr. Coburn's records reveal that the veteran's 
first asthma attack occurred in 1976 while he was serving as 
a hospital plant operations manager.  The veteran's asthma 
attack occurred due to exposure to asbestos and other 
construction materials.  Dr. Coburn made no indication that 
the veteran's current asthma was related to his period of 
service.

Furthermore, a March 2004 VA examiner specifically opined 
that it was unlikely that the veteran's current respiratory 
disorder was related to service.  He based his conclusion on 
the fact that the service medical records were silent as to 
complaints or  treatment for breathing difficulties; there 
was no record of exposure to respiratory irritants; and the 
first significant respiratory problem was in 1977, several 
years after the veteran's discharge from service.

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the March 2004 VA examiner gave a 
considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts the opinion are the opinions of the 
veteran and his brother.  Although they have argued that his 
current asthma is causally related to his period of service, 
such opinion is clearly a matter for an individual with 
medical knowledge and expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, although the Board has 
considered the veteran's and his brother's lay assertions, 
they do not outweigh the medical evidence of record.

In summary, asthma was not shown in service or for many years 
thereafter, and because the probative evidence of record 
indicates that such disorder is not causally related to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for asthma.


ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


